Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, “long member” is of indefinite scope, since the metes and bounds of what is considered to be “long” cannot be ascertained; in other words, “long” is a relative term of indefinite scope (see MPEP § 2173.05(b)). Further in claim 1, lines 3-4, “having a thermal expansion coefficient equivalent to a thermal expansion coefficient of the long member” is indefinite in that this phrase relates a limitation of a structural element of the apparatus to the contents of the apparatus, such that the metes and bounds of the structural limitation is unclear (note that the contents of the apparatus relate only to the intended use of the apparatus structure, and intended use has been continuously held not to be germane to determining the patentability of the apparatus claim; see In re Finsterwalder, 168 USPQ 530, and In re Casey, 152 USPQ 
In claim 2, “similar to” is of indefinite scope, since the metes and bounds of what is considered “similar” cannot be ascertained. Further in claim 2, “the internal space” lacks clear antecedent basis and is indefinite as to which space is intended (note that a space is recited at each of lines 4 and 8 of independent claim 1).
In claim 4, line 2, “a surface of the first member” and “a surface of the second member” are each indefinite as to how these surfaces relate to the previously-recited surfaces, and especially the outer surface of the first member and the inner surface of the second member, respectively. Further in claim 4, lines 3-4, “are stuck with a mold release tape” is indefinite as to exactly what is intended to be claimed and as to what is the structure being claimed (if the surfaces of the first and second members are “stuck” together by a release tape, then how does the release tape function to release?).
In claim 6, line 1, “in a case where” is indefinite as to whether this “case” is a required claim limitation, or merely optional. Further in claim 6, line 3, “another part” is indefinite as to where this “another part” is located and how this “another part” relates to and cooperates with the previously-recited structural elements.
In claim 8, line 1, “long member” is of indefinite scope, since the metes and bounds of what is considered to be “long” cannot be ascertained; in other words, “long” is a relative term of indefinite scope (see MPEP § 2173.05(b)). Dependent claims 9-14 and 19 are indefinite due to their dependence from indefinite independent claim 8.
In claim 9, “similar to” is of indefinite scope, since the metes and bounds of what is considered “similar” cannot be ascertained. Further in claim 9, “the internal space” is 
In claim 11, lines 2-3, “a surface of the first member” and “a surface of the second member” are each indefinite as to how these surfaces relate to the previously-recited surfaces, and especially the outer surface of the first member and the inner surface of the second member, respectively. Further in claim 11, lines 3-4, “are stuck with a mold release tape” is indefinite as to exactly what is intended to be claimed and as to what is the structure being claimed (if the surfaces of the first and second members are “stuck” together by a release tape, then how does the release tape function to release?).
In claim 13, lines 1-2, “in a case where” is indefinite as to whether this “case” is a required claim limitation, or merely optional. Further in claim 13, line 3, “another part” is indefinite as to where this “another part” is located and how this “another part” relates to and cooperates with the previously-recited structural elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5, 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S Patent 5,135,382).
Tsuchiya et al. disclose a jig/mandrel 23 (Figure 4) for molding composite material, comprising: 
a first member 28 made of a material (col. 3, lines 48-55) having a coefficient of thermal expansion equivalent to that of the composite material 21 molded in the jig/mandrel (col. 2, lines 39-43), the first member having an internal space/mold cavity for accommodating the composite material, and the first member being formed of two portions separated along a longitudinal axis at a center in the width direction thereof (col. 4, lines 43-45); and
a second member 29 having an internal space 29a in which the first member is positioned (col. 4, lines 47-48) such that the outer shape of the outer surface 28a (clearly shown as being flat) of the first member 28 corresponds to and engages the inner shape of the inner surface (clearly shown as being flat) of the internal space 29a of the second member 29 (col. 4, lines 58-64), wherein the second member clearly is provided over an entire length of the first member (claims 3, 15) for exerting molding pressure on the composite material over its entire length (note col. 4, line 65 through col. 5, line 7).
Tsuchiya et al. do not disclose that the second member is made of a material lighter than the material of the first member (claim 1), nor that the second member is formed of two portions separated along a longitudinal axis at a center in the width direction thereof (claims 5 and 16-18). However, it would have been obvious to one of ordinary skill in the art to provide the second member made of a material lighter than the 
With regard to the second member being formed of two lateral portions separated at a center in the width direction thereof, it would have been obvious and well within the level of ordinary skill in the art to provide the second member in two lateral portions in the same manner that the first member is provided in two lateral portions in order to facilitate handling and to permit separate assembly/disassembly of the jig/mandrel on each of the sides of the upstanding rib 21b of the composite material being molded.
With regard to claim 6, the first member being longitudinally divided is considered to be optional (i.e., “in a case where…” as recited in claim 6).

Claims 1-3, 8-10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (U.S. Patent 10,232,569).
Murai et al. disclose a jig/mandrel (Figure 2B) for molding composite material, comprising: 
a first member 20 made of a material having a coefficient of thermal expansion equivalent to that of the composite material molded in the jig/mandrel (col. 6, line 61 through col. 7, line 3), the first member having an internal space/mold cavity for accommodating the composite material, and the first member being formed of two portions 20A, 20B separated along a longitudinal axis at a center in the width direction thereof; and

Murai et al. also disclose a method for molding composite material in such a jig/mandrel, comprising placing fiber base material in the space inside the first member, placing the first member in the space inside the second member, placing the base material, first member and second member on a plate member, sealing the plate member, base material, first member and second member by a sealing means (vacuum bag) and evacuating an inside of the sealing means, impregnating the base material with a resin, and heating and curing the resin to mold the composite product.
Murai et al. do not disclose that the second member is made of a material lighter than the material of the first member (claim 1). However, it would have been obvious to one of ordinary skill in the art to provide the second member made of a material lighter than the material of the first member (for example, conventional aluminum tooling, in contrast to the invar material of the first member; col. 6, lines 61-62) in order to facilitate handling of the second member.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S Patent 5,135,382) in view of any one of Herbert, Jr. (U.S. Patent 5,087,193; col. 5, lines 25-30), Leoni et al. (U.S. Patent 5,152,949; col. 7, lines 25-33), Bottero et al. (U.S. Patent 9,168,681; abstract, anti-adherent layer 41), Barnell et al. (US 2015/0099834; paragraph [0021]-[0022]) and Stawski (US 2017/0239896; paragraph [0026]).
Tsuchiya et al. disclose a jig/mandrel 23 (Figure 4) substantially as claimed, as described above, except for the engaging/contacting surfaces of the first and second members having mold release coatings thereon. Each of Herbert, Jr., Leoni et al., Bottero et al., Barnell et al. and Stawski disclose tooling for molding composite material wherein mold release coatings are utilized. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsuchiya et al. by utilizing mold release coatings for the first and second members since such are conventional in the art of composite material molding as evidenced by any one of Herbert, Jr., Leoni et al., Bottero et al., Barnell et al. and Stawski.

Claims 7-10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S Patent 5,135,382) in view of Murai et al. (U.S. Patent 10,232,569).
Tsuchiya et al. disclose a jig/mandrel 23 (Figure 4) substantially as claimed, as described above, including a method for molding a composite material (col. 1, lines 9-12; col. 4, line 49 through col. 5, line 7) by placing prepreg base composite material in the mold cavity space of the first member, placing the first member in the space of the 
Murai et al. disclose a method for molding composite material comprising placing fiber base material in the space inside the first member, placing the first member in the space inside the second member, placing the base material, first member and second member on a plate member, sealing the plate member, base material, first member and second member by a sealing means (vacuum bag) and evacuating an inside of the sealing means, impregnating the base material with a resin, and heating and curing the resin to mold the composite product. Murai et al. also disclose a jig/mandrel for molding composite material wherein an angle member 18 is provided at a top part of a triangular jig/mandrel member 20 of two laterally spaced portions which mold an upstanding rib of the composite material. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsuchiya et al. by providing an angle member engaged at the top part of the second member, as suggested by Murai et al., in order to hold and align the lateral portions of the second member and apply compressive pressure thereto for compressing the upstanding rib of the composite material. It would have been further obvious to one of ordinary skill in the art to modify the molding method of Tsuchiya et al. by impregnating resin into fiber base material held by the first and second members inside a vacuum bag sealing means rather than molding of prepreg material, since a .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (U.S. Patent 10,232,569) in view of any one of Herbert, Jr. (U.S. Patent 5,087,193; col. 5, lines 25-30), Leoni et al. (U.S. Patent 5,152,949; col. 7, lines 25-33), Bottero et al. (U.S. Patent 9,168,681; abstract, anti-adherent layer 41), Barnell et al. (US 2015/0099834; paragraph [0021]-[0022]) and Stawski (US 2017/0239896; paragraph [0026]).
Murai et al. disclose a jig/mandrel (Figure 2B) and method for molding composite material substantially as claimed, as described above, except for the engaging/contacting surfaces of the first and second members having mold release coatings thereon. Each of Herbert, Jr., Leoni et al., Bottero et al., Barnell et al. and Stawski disclose tooling for molding composite material wherein mold release coatings are utilized. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Murai et al. by utilizing mold release coatings for the first and second members since such are conventional in the art of composite material molding as evidenced by any one of Herbert, Jr., Leoni et al., Bottero et al., Barnell et al. and Stawski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744